Case 4:19-cv-11754-MFL-DRG ECF No. 13, PageID.65 Filed 02/09/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DEVON M. WILLIAMS,

                   Petitioner,
                                                     Case No. 19-cv-11754
v.                                                   Hon. Matthew F. Leitman

GREGORY SKIPPER,

               Respondent.
__________________________________________________________________/

     ORDER (1) DENYING PETITIONER’S MOTION TO DISMISS THE
     CASE BUT GRANTING PETITIONER’S REQUEST TO STAY THIS
     PROCEEDING (ECF No. 12), (2) HOLDING HABEAS PETITION IN
     ABEYANCE, AND (3) ADMINISTRATIVELY CLOSING THE CASE

      Michigan prisoner DeVon M. Williams is presently confined at the Michigan

Reformatory in Ionia, Michigan. On June 12, 2019, Williams filed a pro se petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) In

the petition, Williams challenges his Oakland County Circuit Court plea convictions

of two counts of armed robbery in violation of Mich. Comp. Laws § 750.529.

      Williams has now filed a motion to dismiss or alternatively to stay his petition.

(See Mot., ECF No. 12.) He seeks to return to the state trial court so that he can

exhaust the issue that his choice of counsel was unconstitutionally denied (and

perhaps others). (See id.) In lieu of dismissing the petition without prejudice, the

Court will hold the petition in abeyance and stay the proceedings under the terms
Case 4:19-cv-11754-MFL-DRG ECF No. 13, PageID.66 Filed 02/09/21 Page 2 of 4




outlined in this order so that Williams can return to state court and exhaust his

additional claim(s).

       “[A] state prisoner seeking federal habeas relief must first ‘exhaus[t] the

remedies available in the courts of the State,’ 28 U.S.C. § 2254(b)(1)(A), thereby

affording those courts ‘the first opportunity to address and correct alleged violations

of [the] prisoner’s federal rights.’” Walker v. Martin, 562 U.S. 307, 315 (2011)

(quoting Coleman v. Thompson, 501 U.S. 722, 731 (1991)). A dismissal of a pending

habeas petition while a petitioner pursues state remedies for an unexhausted claim

could result in the subsequent petition being barred by the one-year statute of

limitations for habeas petitions. See 28 U.S.C. § 2244(d). To avoid that time-bar, a

federal court may opt to stay a federal habeas petition and hold further proceedings

in abeyance pending resolution of state court post-conviction proceedings. See

Rhines v. Weber, 544 U.S. 269, 278 (2005). The Court believes that such a stay is

appropriate here while Williams attempts to exhaust his unexhausted claim(s) in

state court.

       Accordingly, IT IS HEREBY ORDERED that Williams’ motion to dismiss

is DENIED, but his request to hold the petition in abeyance while he pursues state

remedies for his unexhausted claim(s) is GRANTED. This stay is conditioned upon

Williams presenting his unexhausted claim(s) to the state courts by filing a motion

for relief from judgment in state trial court within ninety (90) days of the date of

                                          2
Case 4:19-cv-11754-MFL-DRG ECF No. 13, PageID.67 Filed 02/09/21 Page 3 of 4




this order. See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing

similar procedure). If that court denies Williams’ motion, he must seek timely review

in the Michigan Court of Appeals and the Michigan Supreme Court in the manner

provided under Michigan law. See id.

      The stay is further conditioned on Williams’ return to this Court with an

amended petition and a motion to reopen the case, using the same caption and case

number included at the top of this order, within ninety (90) days of exhausting his

state court remedies. If Williams fails to comply with any of the conditions

described in this order, the Court may dismiss his petition and/or rule only on his

currently exhausted claim(s). See Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir.

2014).

      IT IS FURTHER ORDERED that the Clerk of the Court shall close this case

for administrative purposes only. Upon receipt of Williams’ amended petition and

motion to reopen this case, the Court will order the Clerk to reopen this case for

statistical purposes. Nothing in this order or the related docket entry shall be

construed as an adjudication of any of Williams’ claims. See Sitto v. Bock, 207

F.Supp.2d 668, 677 (E.D. Mich. 2002).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: February 9, 2021                UNITED STATES DISTRICT JUDGE

                                         3
Case 4:19-cv-11754-MFL-DRG ECF No. 13, PageID.68 Filed 02/09/21 Page 4 of 4




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 9, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761




                                       4
